Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities: missing a semicolon on the “clusters” (1) and “clustering” (11) step.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: The sentence ends after “associated transaction” due to the period, but then has a limitation “a data acquisition request…” is after the period.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: the sentence end after “processing an associated transaction” due to the period, but then has a limitation “a data acquisition request…” is after the period.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: the sentence after the period “a data acquisition request received from transaction server” should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recite the limitation “via a data cleanser, utilizes bioinformatics, artificial intelligence and machine learning technologies to clean and synthesize the received user electronic health information based on data type and structure.”  The specification does not provide details on how exactly it utilizes bioinformatics, artificial intelligence and machine learning technologies to clean and synthesize data.  Specification para. 37 discloses utilizing machine learning technologies to cluster and evaluate information to generate a data acquisition trending model, but does not provide details on cleaning and synthesizing data.  Examiner asks the Applicant to provide guidance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “wherein upon receipt of acceptance of the data acquisition request by the user device, the transaction server processes an associated transaction. a data acquisition request received from transaction server”.  Claim 1 states that a push notification to a user device, which includes a data acquisition request received from transaction server, but the data acquisition request is not by the user device, but the transaction server.  Is claim 9 supposed to state that it accepts the request on the user device that was sent by the transaction server? If so, clarification of the claim language is needed.
Claim 19 recites the limitation “further comprising processing an associated transaction. a data acquisition request received from the transaction server upon receipt of acceptance of the data acquisition request by the user device.”  Examiner is unable to determine associated transaction to what?  Are you processing the transaction associated with the request?  Furthermore, is “a data acquisition request received from the transaction server” a different acquisition request then from claim 11 from which it depends or is it the same request; if different then why is it from the same transaction server after accepting the data acquisition request?  Claim 11 states that the data acquisition request is received from transaction server, but claim 19 states that the data acquisition request is by the user device.  Examiner is unable to determine if claim 11 is supposed to have the data acquisition request from user device or transaction server and if claim 19 is supposed to receive a request form a from a transaction server after accepting a request from the user device or not.  Examiner states that claim 11 provide a push notification to a user device, which includes a data acquisition request received from transaction server, but the data acquisition request is never received from the user device.  Examiner asks the Applicant for clarification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 11-20), machine (claims 1-10).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A system for generating a comprehensive individualized electronic health information monetization platform, comprising: 
-a data storage containing user identification information, user electronic health information, user financial information, and one or more user acquisition preferences; 
-a data source generator that: 
-takes as inputs user electronic health information from third party electronic health information systems; 
-clusters the received user identification information, user electronic health information, user financial information, and one or more user acquisition preferences 
-via a data cleanser, utilizes bioinformatics, artificial intelligence and machine learning technologies to clean and synthesize the received user electronic health information based on data type and structure; 
-de-identifies the synthesized data; and 
-encrypts the de-identified synthesized data for transmission; and 
-an electronic health information transaction processor that: 
-uploads the de-identified synthesized data from the data source generator; 
-parses the de-identified synthesized data to build a search index; 
-evaluates the data to generate a data acquisition trending model; 
-generates a comprehensive individualized electronic health information monetization platform utilizing the data acquisition trending model that determines and recommends data samples that are compatible; and 
-transmits via a communication interface, a push notification to a user device, wherein the push notification includes a data acquisition request received from transaction server; 
-wherein the data storage stores the generated data acquisition trending model.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because managing patient’s health information for monetization to third parties is managing personal behavior and a fundamental economic practice.
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system for generating a comprehensive individualized electronic health information monetization platform, comprising: 
-a data storage containing user identification information, user electronic health information, user financial information, and one or more user acquisition preferences (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 30: known storage systems); 
-a data source generator (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 79) that: 
-takes as inputs user electronic health information from third party electronic health information systems; 
-clusters the received user identification information, user electronic health information, user financial information, and one or more user acquisition preferences 
-via a data cleanser, utilizes bioinformatics, artificial intelligence and machine learning technologies (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 37) to clean and synthesize the received user electronic health information based on data type and structure; 
-de-identifies the synthesized data; and 
-encrypts the de-identified synthesized data for transmission (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 47); and 
-an electronic health information transaction processor (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 44) that: 
-uploads the de-identified synthesized data from the data source generator (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 82); 
-parses the de-identified synthesized data to build a search index; 
-evaluates the data to generate a data acquisition trending model; 
-generates a comprehensive individualized electronic health information monetization platform utilizing the data acquisition trending model that determines and recommends data samples that are compatible (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 43, 46, 56: Using known API platforms); and 
-transmits via a communication interface, a push notification to a user device, wherein the push notification includes a data acquisition request received from transaction server (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 56, 42-43); 
-wherein the data storage stores the generated data acquisition trending model (using computers as mere tools to perform the abstract idea, see MPEP 2106.05(f); specification para. 30).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 11 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 11 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 2 and 12:  The claims further comprise a authentication processor that receives an authentication request from a user device via a communication interface to authenticate the user, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); specification para. 50.
Claims 3 and 13: The claims specify the authentication processor confirms the location over a wireless connection, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); specification para. 54.
Claims 4 and 14: The claims specify the authentication processor confirms the authenticity by evaluating a user ID – token pair, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); specification para. 50.
Claims 5 and 15: The claims specify the authentication processor updates the platform with the received requests, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 6 and 16: The claims specify the transaction processor to establish a secure communication interface with a third party system to share a secure link for access, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); specification para. 43.
Claims 7 and 17: The claim specifies utilizing the trending model to generate a user’s net worth associated with health information, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); specification para. 95.
Claims 8 and 18: The claims specify the transaction processor transmits via a communication interface, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)); specification para. 43.
Claims 9 and 19: The claims specify accepting the data acquisition request on the user device, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 10 and 20: The claim specifies the application processor to link the synthesized data to a user’s account via a unique identifier, which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 1 and 11 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving user health information from third party systems, uploading de-identified data, transmitting a push notification to a user device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); de-identifying synthesized data, encrypting de-identified data, evaluate data to generate a trending model e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); clustering received information, clean and synthesize received information, parsing to build a search index, store generated model, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 5-6, 8, 10, 12-13, 15-16, 18, and 20 additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2, 12 (sent from user device via communication interface), 3, 13 (confirms over a wireless connection), 6, 16 (share a secure link to provide access), 8, 18 (push notification) e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 5, 15 (updates platform with received acquisition requests), 10, 20 (link via unique identifier) e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arianpour et al. (WO 2018/187723).
As per claim 1, Arianpour teaches a system for generating a comprehensive individualized electronic health information monetization platform, comprising:
-a data storage containing user identification information, user electronic health information, user financial information, and one or more user acquisition preferences (Arianpour: para. 41; A database of profiles are maintained, wherein each profile comprises personal information, fitness data, genetic data, and medical data.); 
-a data source generator that:
	-takes as inputs user electronic health information from third party electronic health information systems (Arianpour: para. 42; para. 70-71; A user is able to import fitness data, genetic data, and medical data.);
	-clusters the received user identification information, user electronic health information, user financial information, and one or more user acquisition preferences (Arianpour: para. 48; Each profile associates personal information, fitness data, genetic data, and medical data.)
	-via a data cleanser, utilizes bioinformatics, artificial intelligence and machine learning technologies to clean and synthesize the received user electronic health information based on data type and structure (Arianpour: para. 50; The profiles are indexed to facilitate data searching of individuals.);
	-de-identifies the synthesized data (Arianpour: para. 50; The data is encrypted and anonymized to increase privacy and security.); and
	-encrypts the de-identified synthesized data for transmission (Arianpour: para. 50; The data is encrypted and anonymized to increase privacy and security.); and 
-an electronic health information transaction processor that:
		-uploads the de-identified synthesized data from the data source generator (); 
-parses the de-identified synthesized data to build a search index (); 
-evaluates the data to generate a data acquisition trending model (Arianpour: para. 83-84; para. 106; Uses algorithms to evaluate user information to generate the value of the profile.); 
-generates a comprehensive individualized electronic health information monetization platform utilizing the data acquisition trending model that determines and recommends data samples that are compatible (Arianpour: para. 12; para. 85-86; para. 99; Offering health information in a marketplace for data consumers, who can filter profiles to identify profiles of interest.); and
-transmits via a communication interface, a push notification to a user device, wherein the push notification includes a data acquisition request received from transaction server (Arianpour: para. 12; para. 20; Generating a notification to the individual when health data enters an agreement to access their profile.);
-wherein the data storage stores the generated data acquisition trending model (Arianpour: para. 135; Store models in a model database.).
As per claim 2, the system of claim 1 is as described.  Arianpour further teaches further comprising an authentication processor connected to the electronic health information transaction processor that receives user data and user input associated with an authentication request, sent from the user device via the communication interface, to authenticate the user, wherein upon authentication of the user based on evaluation of the user data and user input, the system transmits a secure link to the user device that provides access to the comprehensive individualized electronic health information monetization platform (Arianpour: para. 71; para. 79; Verify an individual’s authorization to access their health records.  The individual creates a list of people that have access to the profile. The individuals may receive invitation that includes a link to accept the access.).
As per claim 3, the system of claim 2 is as described.  Arianpour further teaches wherein the authentication processor confirms the location of the user device over a wireless connection by evaluating a unique user ID - secure link token pair (Arianpour: para. 79).
As per claim 4, the system of claim 2 is as described.  Arianpour further teaches wherein the authentication processor confirms the authenticity of the data source of the user electronic health information from third party electronic health information systems by evaluating a unique user ID - secure link token pair (Arianpour: para. 79; The individuals may receive invitation that includes a link to accept the access.).
As per claim 5, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information transaction processor receives recommended data acquisition requests and automatically updates the comprehensive individualized electronic health information monetization platform with the received recommended data acquisition requests (Arianpour: para. 85; The database of profiles is updated in the marketplace when data consumers identify with profiles of interests.).
As per claim 6, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information transaction processor establishes a secure communication interface with a third party system configured to share a secure link that provides access to the comprehensive individualized electronic health information monetization platform (Arianpour: para. 68; para. 79; Secure communication protocols are used to transfer health information.).
As per claim 7, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information transaction processor utilizes the data acquisition trending model to generate a user’s data net worth based on a system generated data density score associated with the user’s electronic health information (Arianpour: para. 83-85; Algorithms are used to generate a value for a profile by evaluating completeness of profile, types of data (i.e. density).).
As per claim 8, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information transaction processor transmits via a communication interface, a push notification to the user device, wherein the push notification includes a secure link to input additional user to increases the user’s generated data net worth (Arianpour: para. 84; The profile is updated in value based on the amount of information is input into the profile.).
As per claim 9, the system of claim 1 is as described.  Arianpour further teaches wherein upon receipt of acceptance of the data acquisition request by the user device, the transaction server processes an associated transaction. a data acquisition request received from transaction server (Arianpour: para. 78-79; Accept the invitation to access the profile.)
As per claim 10, the system of claim 1 is as described.  Arianpour further teaches wherein the electronic health information application processor links the de-identified synthesized data with the user’s account via a unique identifier (Arianpour: para. 50; para. 13; The data is encrypted and anonymized to increase privacy and security. Each profile is associated with all the medical information, personal information, monetary value, etc.).
Claims 11-20 recite substantially similar limitations as those already addressed in claims 1-10, and, as such, are rejected for similar reasons as given above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heckerman et al. – U.S. Publication No. 2007/0112597 – teaches monetizing a database of health-related data collected.
Coggeshall et al. – U.S. Publication No. 2011/0295694 – Teaches a marketplace to maintain ownership and monetize data related to members.
“Online Marketplace for Buyers and Sellers of Personal Medical Data,” October 10, 2006.
Kasdon – U.S. Publication No. 2014/0278543 – Teaches a patient data collection marketplace for clinical studies and market research.
Fournier et al. – U.S. Publication No. 2009/0192941 – Teaches a system for facilitating exchange of electronic health records in a marketplace.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626